DETAILED ACTION
Information Disclosure Statement
The information disclosure statements filed 16 February and 29 June 2022 both fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no copy of an English-language translation of the Chinese Patent Office Action from either IDS, as required by 37 CFR 1.98, section (a)(3)(ii).  It has been placed in the application file, but the information lacking the required English-language translations have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening positioned physically between the blower port and the outlet (claims 1 and 11; clearly shown below both in a position that does not fall between the blower port and outlet, best seen in Fig. 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As previously discussed for the drawings, there is no support for the new limitation that the opening is positioned physically between the blower port and the outlet.  The original application has no written support for the limitation and the drawings clearly show the opening (disclosed as 142) vertically offset below both of the blower port (74) and outlet (98).  As best understood by the examiner, the claim is intended to disclose that the opening is positioned horizontally between the horizontal positions of the blower port and the outlet or that the suction source is positioned between the blower port and the outlet and will be treated as such for the sake of the current Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as obvious over Crevling, Jr. et al. (2010/0071151; to be referred to hereinafter as Crevling) in view of Tomasiak (10,888,207; priority date of 2 February 2015) and Keller (2020/0178740; priority date of 27 April 2016).
Regarding claim 1, Crevling discloses a vacuum cleaner comprising: a suction inlet (60) providing entrance of a suction airflow; a suction source (36/44), the suction source operable to generate the suction airflow through the suction inlet; a blower port (62) on one side (horizontally) of the suction source and in fluid communication with the diffuser for exhausting the suction airflow; a duct downstream of the blower port along the suction airflow, the duct including an outlet (66); and a cap (64) removably coupled to the blower port such that at least a portion of the suction airflow exhausts through the blower port when the cap is removed and when the cap is coupled to the blower port the suction airflow travels through the duct and exhausts through the outlet.  However, Crevling fails to specifically disclose a diffuser with an opening in fluid communication with the suction source for diffusing the suction airflow or that the outlet is positioned on an opposite side of the suction source/opening such that the opening is positioned horizontally between the horizontal positions of the blower port and the outlet or the suction source is positioned between the blower port and outlet.  Tomasiak discloses a similar vacuum cleaner, also having a suction source and teaches that a diffuser (Figs. 9A-12C) is preferably provided a the outlet of the suction source, the diffuser including a circumferential opening surrounding the suction source (as seen in Fig. 8L, and also shown by Crevling in Figs. 3 and 4E) such that the suction airflow travels through the opening into the diffuser, and Tomasiak teaches that the diffuser creates a designed pinch point that improves performance of the suction motor (Col, 14, line 56-Col. 15, line 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the suction source of Crevling with a similar diffuser as taught by Tomasiak (also being well known in the art), to improve performance of the suction source, which is always a desirable result in the art, wherein the diffuser of Tomasiak includes a circumferential opening (nearly identical to the opening disclosed in the current application) surrounding the suction source such that airflow travels through the opening into the diffuser.  Additionally, Keller discloses another canister type vacuum cleaner, having an exhaust passage exiting the suction source and having sound reducing material to reduce noise exiting the cleaner, and teaches that the airflow path extends from one side of the suction source, around the perimeter of the suction source, with expanding airflow chambers to further reduce noise via reduction in air flow velocity (paragraphs 125-126) due to the increase in cross-section of the chamber.  Therefore, it further would have been obvious to reconfigure the damping chambers of Crevling to further extend around the circumference of the suction source, as taught by Keller, to allow for expanding air flow chambers for further reduction of noise, which would also provide a longer exhaust airflow passage, allowing for more baffles (of Crevling) and/or sound reducing material as taught by Keller, such that the outlet(s) would be positioned on an opposite side of the suction unit to position the opening horizontally between the horizontal positions of the blower port and the outlet and the suction source is between the blower port and outlet.
Regarding claim 2, Crevling further discloses a powerhead (16) including the suction source, the power head removably coupled to a collector (14), and the collector receiving the suction airflow.
Regarding claim 3, Crevling further discloses that the suction source includes a filter (58) for filtering the suction airflow.
Regarding claim 4, Crevling further discloses that the collector receives the suction airflow from the suction inlet before the suction airflow reaches the filter (in the same manner as the disclosed invention).
Regarding claims 5 and 6, Crevling further discloses that it is known in the prior art to provide the cleaner with a detachable hose, either for connection with an inlet port to collect debris, or alternatively connectable to an outlet port for directing blown air as desired (paragraphs 4-5), such that it further would have been obvious to provide the power head with a detachable hose that is optionally attached to the blower port such that the suction airflow is exhausted out of the hose, as taught by Crevling as being know to direct blown air as desired, with Crevling further disclosing that the hose (accessory) would block the airflow to the exhaust ports (last 2 sentences of paragraph 51), such that all of the suction airflow will be exhausted out of the hose when connected.
Regarding claim 7, Tomasiak further discloses that the diffuser defines a semi-circular cross-section (Fig. 8L) having a cross-sectional area, and the cross-sectional area increases or decreases depending on the location within the diffuser (Figs. 8L and 9A-12D).
Regarding claim 8, Crevling further discloses that the duct has a rectangular cross-section (at least at the outlet, clearly shown in Fig. 4A as rectangular, and other portions of the duct clearly being rectangular when comparing side and top views of Figs. 4D and 4E.
Regarding claim 9, Crevling further discloses that the duct includes sound reducing baffles (at least walls 158/160/162 diverting airflow in the same manner as baffles and thus considered to be structural equivalents) for disturbing the suction airflow within the duct.
Regarding claims 10 and 11, the combination of Crevling and Tomasiak provides the vacuum cleaner as discussed supra, having a diffuser, blower port with a cap, duct and baffles, but fails to disclose sound reducing material on/with the baffles.  Keller discloses the cleaner, also having a duct for exhausting air from the suction source and further teaches that the duct preferably includes baffles (40) similar to Crevling to redirect the airflow, and also includes sound reducing material (46) on the baffles to further reduce noise (paragraph 126).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to additionally provide sound reducing material on the baffles of Crevling, as taught by Keller, to even further limit the noise produced by the vacuum cleaner, also taught by Crevling as a desired function of the disclosed design. 
Regarding claim 12, Crevling further discloses a powerhead (16) including the suction source, the power head removably coupled to a collector (14), and the collector receiving the suction airflow.
Regarding claim 13, Crevling further discloses that the suction source includes a filter (58) for filtering the suction airflow.
Regarding claim 14, Crevling further discloses that the collector receives the suction airflow from the suction inlet before the suction airflow reaches the filter (in the same manner as the disclosed invention).
Regarding claim 15, Crevling further discloses that it is known in the prior art to provide the cleaner with a detachable hose, either for connection with an inlet port to collect debris, or alternatively connectable to an outlet port for directing blown air as desired (paragraphs 4-5), such that it further would have been obvious to provide the power head with a detachable hose that is optionally attached to the blower port such that the suction airflow is exhausted out of the hose, as taught by Crevling as being know to direct blown air as desired.
Regarding claim 17, Tomasiak further discloses that the diffuser circles around the suction source and is partially open to the suction source.
Regarding claim 18, Crevling further discloses that the duct has a rectangular cross-section, as discussed supra for claim 8.
Regarding claim 19, Crevling further discloses that at least baffles (158) are protrusions extending inwardly from inner walls within the duct.
Regarding claim 20, providing the sound reducing material on the baffles of Crevling, which are located adjacent to the outlet that is formed as a vent housing will locate the sound reducing material at/in the vent housing.

    PNG
    media_image1.png
    324
    606
    media_image1.png
    Greyscale
Regarding claim 21, Keller teaches the outlets on an opposite side of the blower port (when applied to Crevling, as discussed supra), but fails to disclose that the outlets exhaust airflow in a direction that is transverse relative to the direction that airflow is exhausted through the blower port.  However, the orientation and location for the outlet filters taught by Keller would effectively be covered by the container lid (22) of Crevling, when applied thereto, leading one of ordinary skill in the art to further alter the airflow path, when routed to the side of the suction source opposite the blower port, to either be exhausted through a top portion of the suction/blower source housing (26) or through a recess provided in the lid (22) to allow for exhaust air therefrom (as shown here), both of which are considered to be transverse to the direction that air will be exhausted from the outlet port.  The examiner also notes that there is no criticality or unexpected results disclosed for the outlet airflow being transverse to the blower outlet airflow direction, such that a modification to do so would simply be considered to be a matter of design choice, either to locate the exhaust outlet in a more aesthetically pleasing location and/or direct the exhaust air away from a user or surfaces being cleaned as desired. 

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.  The applicant makes the sole argument that the previous rejections do not teach the new limitation relating to the location of the blower port relative to the outlet and directions of airflow exiting the blower port relative to the outlet.  However, as discussed supra, the previously applied Keller reference teaches alteration of the Crevling structure to read on both new limitations.

Conclusion
Applicant's amendment (specifically to claim 1 to necessitate incorporation of Keller to the rejection) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        20 July 2022